DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments dated 11/11/22 have been entered. The amendments have resolved the previously presented claim objections, 112(a) rejection(s), and 112(b) rejections from the Office Action dated 5/25/22. The examiner notes that the amendments have necessitated the new 112 rejections for claims 2-3. 

Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive. The claims in question were rejected over Mazyar (US 20140051612 A1), in view of James (US 20110098202 A1). 
Applicant argues that the materials identified in James e.g. MgO and CaO are not “conductive” metals because they are oxides. Specifically applicant discusses the electrical conductivity properties of metallic materials. Without necessarily agreeing to applicant’s contention, the examiner notes that the arguments are not commensurate with the claims as presently presented. The feature upon which applicant relies (i.e., the metal being electrical conductivity) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner specifically notes that the instant specification uses the term “electrically conductive” (e.g. Para 0019), however, applicant has deliberately opted to more broadly recite the claim limitation and the claims have been interpreted accordingly. The claim limitation as broadly and reasonably construed encompasses e.g. thermally conductive metals. As is evidenced by Surplice (Abstract, “The thermal conductivity of alkaline earth oxides”), the oxides identifies e.g. MgO and CaO are thermally conductive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the temperature spike accelerates the expansion of the expandable metal by at least 2X compared to no temperature spike.” The recitation is indefinite for two reasons:
First the recitation is not supported in the original disclosure. The newly recited claim recites that the acceleration is relative to a “no temperature spike condition”. It is not supported by the original disclosure. The original disclosure does not support “acceleration” relative to the baseline “no temperature spike” which applicant has newly recited. 
Second, applicant has not reasonably conveyed possession of the claimed invention. While the specification in Para 0028 states, “the downhole localized heater 195 accelerates the expansion process by up to at least 2X. In another embodiment, the downhole localized heater 195 accelerates the expansion process by up to at least 5X.” The specification does not provide heater operating temperatures (only an open ended range), specific materials, and/or reactant fluid to achieve the specific accelerated expansion rate relative to the “no temperature spike” condition. In other words, applicant has just claimed an intended outcome without reasonably conveying the steps and/or structural particulars for arriving at that desired outcome. 

Claim 3 recites “the temperature spike accelerates the expansion of the expandable metal by at least 5X compared to no temperature spike.” The recitation is indefinite for two reasons:
First the recitation is not supported in the original disclosure. The newly recited claim recites that the acceleration is relative to a “no temperature spike condition”. It is not supported by the original disclosure. The original disclosure does not support “acceleration” relative to the baseline “no temperature spike” which applicant has newly recited. 
Second, applicant has not reasonably conveyed possession of the claimed invention. While the specification in Para 0028 states, “the downhole localized heater 195 accelerates the expansion process by up to at least 2X. In another embodiment, the downhole localized heater 195 accelerates the expansion process by up to at least 5X.” The specification does not provide heater operating temperatures (only an open ended range), specific materials, and/or reactant fluid to achieve the specific accelerated expansion rate relative to the “no temperature spike” condition. In other words, applicant has just claimed an intended outcome without reasonably conveying the steps and/or structural particulars for arriving at that desired outcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “the temperature spike accelerates the expansion of the expandable metal by at least 2X compared to no temperature spike”. It is not clear what the “no temperature spike” condition is intended to refer to. The specification provides no guidance as to the meaning of this term. Is it relative to ambient temperature, does it permit comparison to below ambient temperatures, or something else? 

Claim 3 recites “the temperature spike accelerates the expansion of the expandable metal by at least 5X compared to no temperature spike”. It is not clear what the “no temperature spike” condition is intended to refer to. The specification provides no guidance as to the meaning of this term. Is it relative to ambient temperature, does it permit comparison to below ambient temperatures, or something else? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar (US 20140051612 A1), in view of James (US 20110098202 A1).

Regarding claim 1, Mazyar teaches a method for setting a downhole tool, comprising: 
positioning a downhole tool (Fig 1, tool 26) within a wellbore (Fig 1, wellbore 30).
While Mazyar teaches the presence of a material 22 that is a part of the downhole tool (Fig 1) that “includes carboxymethyl cellulose or some other water absorbent, water swelling, or hydrophilic additive in order to make the article 10 also swellable upon exposure to aqueous fluids” (Para 0012), as presently construed, Mazyar is silent on the downhole tool including conductive expandable metal configured to expand in response to hydrolysis. 
James teaches conductive expandable metal configured to expand in response to hydrolysis (Para 0008, composition has a “a mineral filler capable of swelling on contact with water, is preferably a metal oxide, more preferably magnesium oxide (MgO) or calcium oxide (CaO) and mixtures thereof.” The examiner notes the response to arguments above and that the metals are at least thermally conductive).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by having the water swellable layer 22 formed of the water swellable composition as disclosed by James because Mazyar provides for only a generic water swellable composition and one would look to James to look for a specific implementation and/or formulation of said composition. Additionally, “swelling can take place reliably even at the high temperatures encountered in borehole uses” (Para 0006 of James).   
Mazyar as modified by James teaches positioning a downhole localized heater within the wellbore, the downhole localized heater being proximate the expandable metal (Para 0015, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided.” Necessarily in heating article 10 the expandable metal will also be heated); and 
subjecting the expandable metal to a wellbore fluid to expand the expandable metal into contact with one or more surfaces (Fig 1 of Mazyar, the article 10 is expanded into contact with the inner surface of the wellbore wall 30; Para 0021-0022 of James, the expandable metal of the article/downhole tool is expanded in reaction to water/fluid in the wellbore) while activating the downhole localized heater to create a temperature spike and accelerate an expansion of the expandable metal (Para 0015 of Mazyar, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided” in providing heat in the downhole environment, the heat source is considered activated. Heating results in a temperature spike and the examiner reasons in heating the article 10, including the expandable metal, the same mechanisms resulting in the acceleration of expansion of the expandable metal of the instant application would similarly result in the combination of the prior art).  

Regarding claim 2, Mazyar further teaches wherein the temperature spike accelerates the expansion of the expandable metal by at least 2X compared to no temperature spike (As best understood in light of the indefiniteness, Para 0015 of Mazyar, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided” in providing heat in the downhole environment, the heat source is considered activated. Heating results in a temperature spike and the examiner reasons in heating the article 10, including the expandable metal, the same mechanisms resulting in the acceleration of expansion of the expandable metal of the instant application would similarly result in the combination of the prior art. MPEP 2112.02(II) states, “when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) […] "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition".” The examiner notes that another reaction rate could be arbitrarily defined such that the combination results in an increased rate of reaction by the amount recited such as conditions below ambient conditions within a wellbore).  
	Alternatively and/or additionally under a narrower interpretation of the prior art, Mazyar as modified is silent on in which the temperature spike accelerates the expansion of the expandable metal by at least 2X compared to no temperature spike. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by operating the heater such that the temperature spike accelerates the expansion of the expandable metal by at least 2X compared to no temperature spike since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, increasing the temperature to facilitate actuation of device 10, of which the expandable metal has been incorporated, has been established as being desirable for the actuation of device 10 (see Para 0015 of Mazyar). 

Regarding claim 3, Mazyar further teaches wherein the temperature spike accelerates the expansion of the expandable metal by at least 5X compared to no temperature spike (As best understood in light of the indefiniteness, Para 0015 of Mazyar, there is a “heating the article [the downhole tool] 10”, this heating may occur “downhole”; “a heat source, such as a heated fluid, exothermic reaction, electrical current, etc. is provided” in providing heat in the downhole environment, the heat source is considered activated. Heating results in a temperature spike and the examiner reasons in heating the article 10, including the expandable metal, the same mechanisms resulting in the acceleration of expansion of the expandable metal of the instant application would similarly result in the combination of the prior art. MPEP 2112.02(II) states, “when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) […] "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition".” The examiner notes that another reaction rate could be arbitrarily defined such that the combination results in an increased rate of reaction by the amount recited such as conditions below ambient conditions within a wellbore).  
	Alternatively and/or additionally under a narrower interpretation of the prior art, Mazyar as modified is silent on in which the temperature spike accelerates the expansion of the expandable metal by at least 5X compared to no temperature spike. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by operating the heater such that the temperature spike accelerates the expansion of the expandable metal by at least 5X compared to no temperature spike since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, increasing the temperature to facilitate actuation of device 10, of which the expandable metal has been incorporated, has been established as being desirable for the actuation of device 10 (see Para 0015 of Mazyar). 

Claims 4-6, 9-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar (US 20140051612 A1), in view of James (US 20110098202 A1), further in view of Mazyar 815 (US 20130081815 A1).

Regarding claim 4, while Mazyar teaches positioning the downhole localized heater within the wellbore using a generic heat source (Para 0015), Mazyar is silent on lowering the downhole localized heater within the wellbore proximate the downhole tool using a downhole conveyance.  
	Mazyar 815 teaches lowering the downhole localized heater within the wellbore (Fig 2, heater 32) proximate the downhole tool (Fig 2, near downhole tool/seal 2 as a modification to Mazyar this is the equivalent of sealing composition of article 10) using a downhole conveyance (Fig 2, conveyance 34).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by using the heating mechanism as disclosed by Mazyar 815 because Mazyar includes a generic heating means and one would look for specific details in order to provide the heat required to implement the invention of Mazyar. Additionally, the heating means of Mazyar 815 “allow for instant control of heating energy” (Para 0028 of Mazyar 815).   
	
Regarding claim 5, Mazyar further teaches wherein the downhole tool includes a tubular having the expandable metal located on an outside thereof (Fig 1 of Mazyar, the seal 10 with the expandable metal as modified is located on the exterior of a tubular 28, as seen), and further wherein the downhole localized heater is lowered within the tubular proximate the expandable metal (Fig 2 of Mazyar 815, the heater 32 is lowered inside tubular 1 near the seal, which has the expandable metal as modified).  

Regarding claim 6, Mazyar as modified by Mazyar 815 further teaches wherein the downhole localized heater is movable relative to the expandable metal as the expandable metal is subjected to the wellbore fluid (Para 0028, Fig 2 of Mazyar 815, the heater 32 is lowered on a wireline 34 which is capable of moving during any number of varying states of operation).  

Regarding claim 9, while Mazyar teaches positioning the downhole localized heater within the wellbore using a generic heat source (Para 0015), Mazyar is silent on wherein the downhole localized heater includes a heating section and a control section.    
	Mazyar 815 teaches wherein the downhole localized heater includes a heating section and a control section (Fig 3, sections 3 and 5).    
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar by using the heating mechanism as disclosed by Mazyar 815 because Mazyar includes a generic heating means and one would look for specific details in order to provide the heat required to implement the invention of Mazyar. Additionally, the heating means of Mazyar 815 provides a surface controllable means which can be actuatable at a time desired by an operator.   

Regarding claim 10, Mazyar as modified by Mazyar 815 further teaches wherein the heating section includes exothermic reactants contained within an enclosure (Para 0016 of Mazyar 815, the compartment contains “reactants” and/or catalysts; “compartments 3 and 5 so that such reactants with a catalyst, if any, can come together for an exothermic reaction”. The examiner notes that the prior art does not specifically assign compartments 3 or 5 as containing the reactants or catalysts, however, the compartment holding the reactant or reactant particles is designated as the recited “heating section”. The compartments 3 and 5 are enclosed by element 2, the inner surface of which at least defines the enclosure).  

Regarding claim 12, Mazyar as modified by Mazyar 815 further teaches wherein the heating section and the control section are located within the enclosure (Fig 3 of Mazyar 815, the compartments 3 and 5 are enclosed by element 2), and further wherein a barrier within the enclosure separates the heating section from the control section (Fig 3 of Mazyar 815, barrier 4).  

Regarding claim 13, Mazyar as modified by Mazyar 815further teaches a rupture tool located within the enclosure (Fig 3 of Mazyar 815, the tip of knife 26; the examiner notes Para 0020, the knife may be located entirely within compartment 3), the rupture tool configured to rupture the barrier after a period of time to allow the first compartment to react with the second compartment (Para 0020 of Mazyar 815, “force knife 26 to move radially to penetrate the barrier 4”, the knife if selectively actuatable and thus can be operated/is configured to break the area to permit the reaction of compartment 3 and 5). 
Mazyar 815 in the embodiment relied upon is not explicit on a reactant fluid to react with the exothermic reactants.
In an alternate embodiment, Mazyar 815 teaches a reactant fluid to react with the exothermic reactants (Para 0023, one compartment may contain “NaCl aqueous solution or seawater” and the other may contain e.g. “Mg alloy powder or sintered powder”, the combination of the compounds together, “will initiate the exothermic reaction between the chemicals in two compartments”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar, as modified, by using the specific chemical compounds as disclosed by an alternate embodiment of Mazyar 815 because in the embodiment relied upon, Mazyar 815 only generically discusses reactants and catalysts. One would need to specifically select such materials that are known to produce the intended reaction. In another section of Mazyar 815, those specific workable, predictable compositions are disclosed.  
 
Regarding claim 14, Mazyar as modified by Mazyar 815 further teaches wherein the reactant fluid is fully contained within the enclosure (Fig 3, Para 0023 of Mazyar 815, the one compartment with the “NaCl aqueous solution or seawater” would be fully contained within the enclosure as defined. Both compartments are within the enclosure.).  

Regarding claim 15, Mazyar as modified by Mazyar 815 in the embodiment relied upon is not explicit on wherein the reactant fluid is the wellbore fluid.
	   In an alternate embodiment, Mazyar 815 teaches wherein the reactant fluid is the wellbore fluid (Para 0018 “Another way is to use a timer connected to a valve actuator that when opened allows well fluid to get to the barrier 4 and either melt, dissolve or otherwise fail the barrier 4”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar, as modified, by using the wellbore fluid as the reactant fluid as disclosed by an alternate embodiment of Mazyar 815 because it would reduce the needs to transport, store, and maintain reactant fluid on side and could utilize already existing fluid in the wellbore. 

Regarding claim 16, Mazyar as modified by Mazyar 815 in the embodiment relied upon is not explicit on wherein the downhole localized heater further includes a fusible alloy located within the enclosure. 
In an alternate embodiment, Mazyar 815 teaches a fusible alloy located within the enclosure (Para 0023, “Mg alloy powder or sintered powder” is located in one of the compartment within an enclosure, the combination of the various compounds together which is a melt-able alloy. The examiner notes that Para 0040 of the instant specification merely suggests a fusible allow as being a melt-able material.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mazyar, as modified, by using the specific chemical compounds as disclosed by an alternate embodiment of Mazyar 815 because in the embodiment relied upon, Mazyar 815 only generically discusses reactants and catalysts. One would need to specifically select such materials that are known to produce the intended reaction. In another section of Mazyar 815, those specific workable, predictable compositions are disclosed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./           Examiner, Art Unit 3676                                                                                                                                                                                             
/ROBERT E FULLER/           Primary Examiner, Art Unit 3676